Citation Nr: 1737949	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating for service-connected posttraumatic stress disorder (PTSD), in excess of 10 percent prior to October 13, 2016 and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2009 and May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In a January 2014 Board decision, the claims were remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in October 2016.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In an October 2016 rating decision, an increased 30 percent initial rating was granted for PTSD, effective from October 13, 2016.  The Veteran has not expressed satisfaction with the increased disability rating; this matter thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected PTSD was manifested by occupational and social impairment, with deficiencies in most areas, but has not more nearly approximated total occupational and social impairment.

2.  The evidence of record shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.
CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial disability rating of 70 percent, but no higher, for PTSD, are met from the date of service connection.  § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 9411 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the January 2014 Board Remand, the Veteran was afforded a VA examination in October 2016 with respect to his service-connected PTSD.  The report provided by the VA examiner reflect that she thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the October 2016 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record does not show, nor has the Veteran contended, that the service-connected disability adjudicated herein has increased in severity since he was last examined for VA compensation purposes.  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.
In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Under this formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 35 to 60 as determined by VA and private treatment providers, as well as VA and private examiners.  These scores are indicative of moderate to severe impairment.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  Scores ranging from 41 to 50 reflect serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A GAF score ranging from 51 to 60 reflect more moderate symptoms, e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., few friends, conflicts with peers or co-workers.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this matter, the Veteran was granted service connection for PTSD in a November 2009 rating decision; a 10 percent rating was assigned effective June 2, 2005.  The Veteran disagreed with the assigned rating and this appeal followed.  As described above, an October 2016 rating decision assigned an increased 30 percent rating, effective from October 13, 2016.  For the following reasons, the Board finds that a rating of 70 percent is warranted under the schedular criteria from the date of service connection.

In a September 2005 letter, Dr. A.R. reported that he has been treating the Veteran for PTSD and major depressive disorder (MDD) from July 1999.  Dr. A.R. explained that the Veteran displays many classic symptoms of PTSD including recurrent thoughts of Vietnam, flashbacks, and nightmares.  The Veteran "has often had difficulty appropriately interpreting the degree of threat that is present in situations rather ordinary interpersonal conflict within his family.  He has often misread the emotional and psychological danger present in those situations."  The Veteran tends to avoid crowds and spends the majority of his time in his house.  He worries about the motives of people driving slowly past his home.  Dr. A.R. further noted that the Veteran "has episodes of irritability [and] hypervigilance that make employment impossible."

The Veteran was afforded a VA examination in February 2006 at which time he explained that he had been in a relationship with his wife since high school.  He stated that their relationship is good, but "she's a little scared of me."  He explained that he had a period of time when he smashed phones, put fists through walls, and put a butcher knife through a table and a door.  He stated that he beats his wife up in his sleep.  The Veteran also reported that approximately three years ago, he shoved his wife.  He was previously employed at an automotive manufacturing plant for 11 years.  He most recently worked at a steel company from 1992 to 2001.  He reported that he got along well with supervisors and coworkers; he did not endorse any problematic behaviors or difficulties relating to others.  He has one adult son with whom he maintains regular contact; he has two grandchildren.  He indicated that his relationship with his son and grandchildren is good.  The Veteran reported two suicide attempts in 2004; at which time he tried to overdose on pills and alcohol.

The February 2006 VA examiner noted that psychometric testing conducted in October 2005 reflected a significant degree of over-reporting and likely symptom fabrication.  The examiner indicated that the Veteran was casually dressed and displayed appropriate dress and hygiene.  His mood was extremely upbeat throughout the examination and his affect was jovial.  He did not endorse auditory or visual hallucinations.  He displayed no impairment of thought processes or communication; there was no evidence of delusions.  The examiner noted that the Veteran has difficulty appropriately managing his anger.  The Veteran did not report current suicidal or homicidal ideation.  He was well-oriented, and his memory was intact.  The Veteran endorsed panic attacks and explained that, at times, he feels "scatter-brained" and feels like he is going to die; these episodes come on suddenly and last from 10 to 60 minutes.  The panic attacks occur six times per month.  The Veteran reported moderate to severe depression and anxiety.  He stated that he has decreased energy, decreased memory and concentration, and decreased libido.  He has periods of helplessness and incidents of impaired impulse control.  He has few hobbies and recreational activities.  The Veteran stated that he has no friends and spends most of his time in his home.  A GAF of 60 was assigned.  The examiner reported that the Veteran's Axis I diagnoses of MDD and panic disorder with agoraphobia do not render him unemployable.

In a May 2007 statement, the Veteran reported that he had multiple employment problems due to his PTSD.  He stated that he is physically abusive to his wife.  Specifically, he once choked her and, on another occasion, he smashed the middle knuckle on her pinky finger.  He stated that he has smashed phones out of rage.  He reported that his father lives five miles away and the Veteran has not seen him in at least three years.  His mother also lives nearby in a nursing facility, and the Veteran does not visit.  He has no contact with his three sisters and two brothers.

In a July 2007 letter, Dr. R.D. stated that the Veteran "presented with intrusive recollections, avoidance of stimuli related to trauma, hypervigilance, and outbursts of anger."

In a March 2008 letter, the Veteran's treatment provider, D.B., CRNP, stated that the Veteran has difficulty with flashbacks and nightmares.  Ms. D.B. explained that the Veteran reports difficulty watching the news on television.  In a December 2009 letter, Ms. D.B. reported that the Veteran "has been unable to hold down gainful employment since 2001.  He has severe sleep disturbance, panic attacks at least three times weekly (if not more), suspiciousness, and variations in mood and memory impairment."  She additionally stated that the Veteran "still has very variable behavior even with medications."

The Veteran's spouse submitted a letter dated in December 2009 in which she detailed the physical abuse she suffered from the Veteran.  She stated that the Veteran broke the little finger on her left hand.  She asserted, "I don't think [the Veteran] could ever hold down a job again."  She explained that the Veteran's mood is different every day and he discusses thoughts of suicide.  She noted that some of neighbors are scared of the Veteran.  She continued, "[w]e don't have many friends because [the Veteran] does not want anyone else around."

In a June 2010 statement, the Veteran reported, "I cannot go to social functions because of paranoia.  I can't go around a group of strange people or I will have a panic attack."  He stated that he is startled by loud noises and cannot sleep, even though he takes 600mg. of Seroquel.

In a June 2010 letter, the Veteran's treatment provider, D.B., CRNP, stated that the Veteran has severe social phobias and cannot be with groups of people.  Ms. D.B. explained that the Veteran has frequent flashbacks and difficulty watching television, at times.  She reported that the Veteran is suicidal.  She continued, "[h]e is unable to work.  He would not be able to hold down a job because some days he cannot even get out of bed."

In a June 2012 letter, the Veteran's treatment provider reported that the Veteran's wife passed away in November 2011.  He explained that the Veteran has agoraphobia and has taken to living in his car.

In a June 2012 letter, the Veteran's psychologist and psychiatrist explained that the Veteran's health has declined.  It was noted that his depressive symptoms, including disrupted sleep, anhedonia, anergia, and loss of appetite, have increased.  Continuing diagnoses of PTSD and bipolar disorder were noted.  A GAF of 50-55 was assigned.

The Veteran was afforded a VA examination in November 2012 at which time the examiner confirmed diagnoses of MDD and panic disorder with agoraphobia.  The examiner assigned a GAF score of 60.  She explained that the Veteran's PTSD symptoms are productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner stated that the Veteran's report of symptoms has been inconsistent.  She explained that the Veteran has not worked since the last VA examination, at which time he denied significant work-related problems at his last job.  However, he now indicates that the panic disorder was causing him problems at work.  The examiner noted that the Veteran's spouse passed away in November 2011; their relationship was rocky and she left him three to four times over the course of their marriage.  The Veteran and his adult son live relatively close to each other, but the Veteran's son and grandchildren visit infrequently because the Veteran keeps guns in his home.  Nevertheless, the Veteran reported a good relationship with his grandchildren.  The Veteran endorsed limited social support, although he belongs to the American Legion.  The examiner noted that the Veteran did report a female friend whom he helps out and indicated that when he barbeques, he will share his food with others.  This led the examiner to conclude that the Veteran "appears to have some social interaction/support."  The Veteran indicated that he does not believe he can work again because of his claustrophobia.  He endorsed markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, sense of foreshortened future, difficulty falling or staying asleep, irritability, and outbursts of anger.  He additionally reported depressed mood, anxiety, panic attacks occurring weekly or less often, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or work-like setting, inability to establishing and maintain effective relationships, and intermittent inability to perform activities of daily living including maintenance of minimum personal hygiene.  The examiner noted the Veteran's report of worsening psychological symptoms since his wife's death.  However, the examiner opined that the Veteran "likely under-reported his past problems with alcohol consumption in prior evaluations.  He currently drinks daily and meets criteria for alcohol dependence, which also may be exacerbating current depression and anxiety."  The examiner further noted that "[b]ased upon PTSD symptoms alone, the Veteran remains fully employable.  Any impairment that he experiences may be due to his pattern of alcohol use, which is also likely to exacerbate his symptoms of depression and anxiety."  The examiner concluded that the Veteran "is not considered unemployable due to psychiatric symptoms."

In a February 2013 letter, Dr. J.M. reported that he has been treating the Veteran since April 2007.  Dr. J.M. stated that the Veteran is "entirely disabled" due to his PTSD.

In a December 2013 psychological evaluation report, Dr. B.C. reviewed the Veteran's medical history including pertinent VA and private treatment records.  Dr. B.C. stated, "it is my expert opinion that [the Veteran] has PTSD, chronic, which began during his military service and has prevented him from working since at least April 2001 when he was last able to work due to his PTSD."  Dr. B.C. explained that the Veteran has intrusive recollections, extensive avoidance, extremely diminished interest or participation in activities, hyper-arousal, difficulty falling or staying asleep, outburst of anger, difficulty concentrating, and difficulty functioning.  The Veteran isolates at home most of the time.  Dr. B.C. stated that the Veteran "is maintained in the community with the support of his wife and an adult son who manage all of the family affairs and daily needs."  The Veteran has undergone intensive psychological treatment for years including twice weekly outpatient therapy sessions and many trials of psychotropic medications to allow him to remain in the community.  Dr. B.C. noted that the Veteran "has a history of suicide attempts and dangerous behaviors which have demonstrated some limited improvement with treatment."  Dr. B.C. further opined, "[i]t is notable in this case that while [the Veteran's] reported symptoms and PTSD diagnosis has been consistent as documented in many notes from both mental health and medical providers, the VA has questioned this diagnosis in their very limited interactions with the Veteran around his mental health issues."  She concluded that the evidence of record clearly shows the Veteran "suffers from a severe, chronic and disabling psychiatric condition characterized by symptoms consistent with PTSD that has prevented him from working since April 2001."  A GAF of 35 was assigned.

In a May 2013 letter, the Veteran's son, Mr. K.M. detailed the Veteran's history of erratic and violent behavior.  He stated, "I always felt that he was in danger of hurting himself or my mother with what seemed to be his depression and bipolar issues."  He noted that, at times, the Veteran has recently seemed to have no idea what he is doing and seems at a loss for words.  Mr. K.M. stated that the Veteran's memory is poor, and Mr. K.M. and his wife help the Veteran to handle his daily affairs.

In letters dated May 2013 and June 2013, the Veteran's treating psychologist and psychiatrist reviewed the Veteran's medical history and confirmed his continuing psychological symptoms.

Pursuant to the January 2014 Board Remand, the Veteran was afforded a VA examination in October 2016.  The examiner indicated that the Veteran has continuing diagnoses of bipolar disorder and PTSD.  The Veteran exhibits occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner explained that the Veteran's wife passed away in 2011.  The Veteran lives alone and is independent in self-care activities.  He has one son and three grandchildren; he maintains good contact with them.  He has a sister, but they are rarely in touch.  The Veteran reported that he has no friends and primarily stays at home by himself.  He stated that the Veteran cooks and watches television.  The Veteran reported that, at times, he becomes "really depressed" and fails to perform chores for a week or more at a time.  The examiner noted that the Veteran has not worked since 2001, he remains retired.  The examiner explained that the Veteran failed to "report any symptoms of PTSD as interfering with his work functioning and there are no symptoms of PTSD present now that would impair work functioning.  He would likely refer working with minimal social contact and in a relatively quiet environment, if he did choose to work at this time."  The examiner continued, "[c]urrent symptoms of bipolar disorder, with monthly periods of depression and mania for up to a week or more at a time, would be the biggest impediment to the Veteran's ability to work."

The October 2016 VA examiner noted the Veteran's report that he cannot function around people anymore because he becomes nervous.  He also becomes aggravated at people when he seems them "doing dumb stuff."  When he becomes depressed for a week or two at a time, the Veteran has difficulty taking care of things around his home.  He takes sleeping medication to cope with his depression, but he may remain awake for two or three days at a time because he cannot sleep.  The Veteran reported exaggerated startle response.  The Veteran denied any violence towards himself or others since the last VA examination.  He did report a recent verbal argument with an old friend in which he called the police on her after she attacked him.  The Veteran endorsed suicidal ideation.  The examiner noted that the Veteran's mood was anxious, his affect was full, and his speech was fluent and productive.  His thought process was clear, coherent, and goal directed.  The examiner stated that the Veteran's judgment and insight appeared average.  The examiner opined that the Veteran has few symptoms of PTSD and primarily suffers from bipolar disorder, which is not due to his military service.

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on his social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating from the date of service connection.  As detailed above, the record includes diagnoses of bipolar disorder, panic disorder with agoraphobia, and major depressive disorder, in addition to the service-connected PTSD.  The Board recognizes that the November 2012 and October 2016 VA examiners attempted to differentiate between the symptoms of PTSD and the Veteran's other diagnosed psychiatric disabilities.  However, the Veteran's regular psychiatric and psychological treatment providers have not differentiated between such symptoms and have, in fact, repeatedly described the overlapping symptoms of the Veteran's psychological diagnoses.  As such, the evidence is in equipoise as to whether the Veteran's psychiatric symptoms are attributable to his service-connected PTSD or at least not consistently clearly separable from his service-connected PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all psychiatric symptoms are considered part of the service-connected PTSD diagnosis.  Id.

Moreover, while the Veteran's GAF scores have generally reflected levels of moderate to severe impairment, neither GAF scores nor an examiner's characterization of the degree of the disability are dispositive of the legal questions involved in determining the appropriate rating for PTSD.

The symptomatology associated with the Veteran's service-connected PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression; impaired impulse control, with periods of unprovoked irritability with outbursts of anger; and difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, DC 9411.  Specifically, these symptoms have been endorsed by the Veteran, as corroborated by VA examiners, private examiners, and treatment providers.

In addition, as set forth above, suicidal ideation is one of the symptoms associated with a 70 percent disability rating.  Suicidal ideation involves a range from a passive wish not to awaken in the morning or a belief that others would be better off if the individual were dead, to transient but recurrent thoughts of committing suicide, to a specific plan.  Bankhead v. Shulkin, Vet. App. No. 15-2404 (March 27, 2017).  The Court has held that the criteria for a 70 percent rating "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Id. at 11.  Given the evidence that the Veteran's PTSD is manifested by episodic suicidal ideation, as well as the overall severity of the Veteran's psychological symptoms, the Board finds that the criteria for a 70 percent evaluation are met.

However, the symptoms have not more nearly approximated total occupational and social impairment at any point during the appeal period.  38 C.F.R. § 4.7 (2016).  Symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time and place; memory loss for names of close relatives, own occupation or name, have not been shown.  The evidence documents the Veteran's repeated problems interacting with customers in his part-time employment.  He is married, and the evidence shows deficiencies in his family relations.  However, the evidence does not show total occupational and social impairment due to PTSD.  He is able to maintain a few social relationships, including with his son, daughter-in-law, and grandchildren.  Thus, neither the symptoms nor overall level of impairment meet the criteria for a 100 percent rating under the Rating Schedule, and a rating in excess of the 70 percent assigned herein is therefore not warranted for the Veteran's PTSD.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than 70 percent assigned herein would be warranted.  Hart, supra.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. Entitlement To TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).
If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has raised a claim of entitlement to a TDIU based primarily on his PTSD symptomatology.  As detailed above, the Board has herein found that the Veteran's PTSD symptoms more nearly approximate a 70 percent rating from the date of service connection, June 2, 2005.  The Board notes that the Veteran is also service-connected for tinnitus at 10 percent.  As his combined rating is higher than a 70 percent, he therefore meets the schedular criteria.  Thus, the question is whether the Veteran's service-connected disabilities preclude gainful employment for which his education and occupational experience would otherwise qualify him.

As detailed above, the Veteran's service-connected PTSD has interfered with his ability to maintain gainful employment.  In his VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability), the Veteran explained that he is a high school graduate, who last worked as an machine operator at a steel plant in April 2001.

As noted by the November 2012 and October 2016 VA examiners, the Veteran's report of why he stopped working in 2001 has been inconsistent.  He has, at times, reported that his retirement was unrelated to his psychological symptoms; however, at other times, he has described impairment due to conflicts with coworkers as well as impairment due to his psychotropic medications.  See, e.g., the Veteran's statement dated May 2007.

Nevertheless, as detailed above, the evidence of record is in equipoise as to whether the Veteran is unable to obtain or maintain gainful employment due to his service-connected psychological symptoms.  Specifically, in a September 2005 letter, Dr. A.R. reported that he has been treating the Veteran for PTSD and major depressive disorder from July 1999.  He additionally reported that the Veteran "has episodes of irritability [and] hypervigilance that make employment impossible."  Similarly, in a March 2008 letter, the Veteran's treatment provider, D.B., CRNP, reported that the Veteran "has been unable to hold down gainful employment since 2001."  In a June 2010 letter, Ms. D.B. explained that the Veteran "is unable to work.  He would not be able to hold down a job because some days he cannot even get out of bed."

Additionally, in a February 2013 letter, Dr. J.M. stated that the Veteran is "entirely disabled" due to his PTSD.  As detailed above, in a December 2013 psychological evaluation report, Dr. B.C. concluded that the evidence of record clearly shows the Veteran "suffers from a severe, chronic and disabling psychiatric condition characterized by symptoms consistent with PTSD that has prevented him from working since April 2001."

The above evidence thus reflects that the Veteran's PTSD has a significant impact on his ability to work.  Although some health care professionals, including the November 2012 and October 2016 VA examiners, have opined that the Veteran's PTSD symptoms do not render him unemployable, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354.

Given the significant effects of the Veteran's psychiatric abilities and his documented difficulty maintaining gainful employment, as indicated by the lay and medical evidence, the evidence is approximately evenly balanced as to whether his service connected disabilities render him unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A 70 disability rating for service-connected PTSD is granted from the date of service connection, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


